Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 6-9, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recites the newly added elements:
Information model manager;
Maintenance target acquisitor;
Procedure generator;
Work monitoring controller; 
Display controller;
Instance manager;
Processor of a computing device.
The added new elements are not disclosed in the originally filled specification. Therefore, the claims are rejected for containing new matter not disclose in the originally filled specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system/method to generate a maintenance procedure.
The scope of generating a maintenance procedure, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion, wherein the system is evaluating data in order to generate a maintenance procedure). That is, other than reciting the element of a recording medium that stores a program, the claims are directed to a user receiving a generated maintenance procedure. Further, the specification shows that such component is recited generically in page [013], wherein the recording medium is described as "a flexible disk and a CD-ROM, and then may be read and executed by a computer. The recording medium is not limited to a detachable storage medium, such as a magnetic disk and an optical disc, and may be a fixed recording medium, such as a hard disk and a memory.” If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind it falls under the Mental Processes grouping of abstract ideas.  See MPEP 2106.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrating into a practical application.  Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims recited in claim 19 is "a recording medium" that act as generic computer component as shown in page [013]. The claim merely use a computer element as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a generic computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These limitations are merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f).  The claims are directed to an abstract idea.
The additional element do not show an improvement to the functioning of a computer or to any other technology; rather the computer element perform general computing functions and do not indicate how the particular combination improves the relevant technology.  Therefore, the additional element does not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea. 
Therefore, the additional element does not impose any meaningful limits on practicing the abstract idea and the additional element is not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.  That is, claims 1, and 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the generation of a maintenance procedure amounts to no more than simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. Claims 1, 10 and 19 are not patent eligible. 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV).
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the [* organization of human activity or mental process] itself do not make the claims less abstract. None of the limitations provides an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The dependent claims incorporate all of the limitations above.  The claims do not provide additional limitations for analysis and address limitations of the abstract idea.  Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of generating a maintenance procedure. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9 is/are rejected under 35 U.S.C. 101   the claimed invention is directed to non-statutory subject matter.  
Regarding claim(s) 1-3 and 6-9, the Applicant recites a maintenance procedure generation apparatus.  However, the Applicant has failed to properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim recitation.  Accordingly, the Examiner is interpreting such recitations as computer code, per se. Indeed, computer code, per se, is not eligible for patent protection.  If Applicant were to amend claim 1 to positively recite a physical component, such as structural elements of a device or a computer processor, the 101 rejection would be withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)1-3, 6-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSOKAWA (PGPub 2017/0243148).
Regarding claims 1, 10 and 19, HOSOKAWA discloses a maintenance procedure generation apparatus,  a maintenance procedure generation method ([0002] Embodiments described herein relate generally to an operating procedure generation support apparatus, an operating procedure generation support method and a non-transitory computer readable medium. [0003] In order that every operator performs the maintenance of facilities and equipment or product inspection with the same quality, an operating procedure should be standardized and the standardized operating procedure should be shared.  The standardized operating procedure should preferably be managed in a database or the like and readable by a computer.  However, even facilities and equipment of the same type may require checking of different properties, depending on their installation states, their ages of service, and their operations.  It is therefore necessary to appropriately adjust the operating procedure.) comprising:
an information model manager configured to manage an information model including detailed information on maintenance work of a maintenance target ([0049] The information storage 1 may also store installation environment information.  The installation environment information relates to general installation environment for operation targets.  The installation environment information may be data on building information modeling (BIM) which is three-dimensional information modeling of buildings. [0120] In the case where BIM data which is three-dimensional information modeling of buildings is stored as installation environment information, information on various properties contained in the BIM data may be used.  Use of BIM data allows a similar individual to be easily or accurately acquired. Claim7.  The operating procedure generation support apparatus according to claim 6, wherein the similar individual acquirer uses building information modeling (BIM) data to acquire the second operation target according to the installation environments.);
a maintenance target acquisitor configured to acquire a maintenance target on which maintenance work is to be actually performed from candidates of the maintenance target ([0055] The standard operating procedure (standard activity) acquirer 23 receives the specified class from the receptor 21 and acquires standard operating procedures associated with the specified class. See also [056]-[064] [0069] A basic operating procedure refers to an operation specified from among standard operating procedures and sent to the property acquirer 24.  A basic operating procedure can also be an operation to be performed or actually performed on a product regarded as an operation target.  For example, it is possible that a mandatory operation by the administrator or a currently performed operation is selected by the user as a basic operating procedure.  However, this is not necessarily the case and any operation may be selected from the standard operating procedures.  A basic operating procedure associated with the specified class may be registered to the operating procedure ontology. );
a procedure generator configured to:
generate a first procedure of maintenance work with respect to the maintenance target acquired by the maintenance target acquisitor based on the information model managed by the information model manager, and dynamically correct a second procedure of maintenance work that needs to be performed in the future by a site worker based on maintenance work selected by the site worker ( [0081] The additional operating procedure candidate generator 25 receives specified properties specified from among the non-associated properties.  Then, the additional operating procedure candidate generator 25 generates a list of standard operating procedures as additional operating procedure candidates, where values of the specified properties may be updated, from standard operating procedures included in the standard operating procedures of the specified class. [0084] Upon acquisition of the specified properties through the receptor 21, the additional operating procedure candidate generator 25 acquires activities regarded as standard operating procedures for the specified class from the operating procedure ontology.  The additional operating procedure candidate generator 25 then refers to the sub activities making up the activities and acquires properties to be updated through the sub activities.  The additional operating procedure candidate generator 25 may then determine whether the acquired properties are the specified properties. [0087] If the additional operating procedure candidate generator 25 acquires a plurality of additional operating procedure candidates, the priorities of the additional operating procedure candidates may be set.  For example, a character or symbol indicating a high priority can be displayed along with each additional operating procedure candidate.  Alternatively, the additional operating procedure candidates are listed in the order of priority such that extended operating procedures with higher proprieties can be shown in the upper portion. [0090] The additional operating procedure candidate selection region 38 shows a list of the additional operating procedure candidates generated by the additional operating procedure candidate generator 25.  FIG. 7 illustrates "check supply header" and "check motor panel".  It should be noted that "check equipment" with a checked checkbox is already specified as a basic operating procedure.  In this manner, any pre-specified basic operating procedure may be acquired from the receptor 21 or the standard operating procedure acquirer 23 and then be output along with the additional operating procedure candidates.  The displayed checkbox of the basic operating procedure may be checked and unchangeable. [0106] FIG. 10 is a flow chart of a process related to the additional operating procedure candidate generator 25.  The receptor 21 receives specified properties through, for example, the input screen 3.  After determining that the acquired information is specified properties, the receptor 21 sends them to the additional operating procedure candidate generator 25 (S301).  The additional operating procedure candidate generator 25 performs an additional operating procedure candidate generating process (S302).  The outputter 22 then outputs additional operating procedure candidates (S303). ); and
a work monitoring controller configured to acquire information on maintenance work actually performed by the site worker based on the procedure generated by the procedure generator ([0070] As illustrated in FIG. 4, the standard operating procedures of the ancestor class of the specified class are also the standard operating procedures of the specified class.  Thus, operations can be shared among ancestor and its descendant classes.  For example, if the parent class has the experience of any operation, the standard operating procedure that has been performed on the product of the parent class can be selected as a basic operating procedure of the specified class (child class).  When standard operating procedures are shared among ancestor and its descendant classes, it is possible to make use of the experiences of operation of the products in ancestor and its descendant classes for operations performed for other products in ancestor or its descendant classes.  This is preferable also in that this can make use of data, for example, allows for the analysis of an operating history.); and
a display controller configured to allow one screen of a display apparatus to display:
	detailed information on maintenance work selected by the site worker; and a maintenance work procedure that needs to be executed after the maintenance work selected by the site worker ([0057] The input screen 3 is comprised of a window title 31, a search region 32, a product ontology structure display region 33, a standard operating procedure display region 34, an OK button 35, and a Cancel button 36. The window title 31 has various buttons for operating the window. The search region 32 has a text box and a confirm button for searching classes containing the specified keyword from the product ontology. The product ontology structure display region 33, which is the left column on the input screen 3, shows the classes in the product ontology illustrated in FIG. 2. [0065] In FIG. 5, “air compressor” is specified in the product ontology structure display region 33. Accordingly, five standard operating procedures associated with the “air compressor” class illustrated in FIG. 4: “check equipment”, “check outdoor compressor”, “check indoor compressor”, “check motor panel”, and “check supply header” are displayed in the standard operating procedure display region 34. [0066] In this manner, the standard operating procedure acquirer 23 acquires the standard operating procedures of the specified class, based on the specified class. Thus, the user or the like can know the standard operating procedures just by specifying the product family which the operation target belongs to. [0108] The additional operating procedure candidate generator 25 then acquires activities from the operating procedure ontology in the information storage 1 (S404).  Each acquired activity undergoes processing in S405 to S407 explained  below.  First, the properties updated by the activities and the sub activities  thereof are acquired (S405).  The additional operating procedure candidate generator 25 determines whether or not the acquired properties include any specified property.  If no (NO in S406), the process proceeds to the process of the next activity.  If yes (YES in S406), the corresponding activity is added to the operation buffer (S407).  Upon completion of the process of all of these activities, the activities contained in the operation buffer with high proprieties are determined, and the order of output (the order of priority) is then determined (S408).  The activities contained in the operation buffer are then sent to the outputter 22 as additional operating procedure candidates, in the order of priority (S409).).

Regarding claims 2, 11 and 20, HOSOKAWA discloses wherein:
the work monitoring controller notifies the procedure generator of work selected by the site worker when the site worker selects maintenance work of a procedure different from the procedure generated by the procedure generator and the procedure generator dynamically corrects the first procedure generated once such that the maintenance work of the maintenance target acquired by the maintenance target acquisitor is performed while prioritizing the maintenance work selected by the site worker. ([0082] The specification of the property given to the receptor 21 may be performed through the operation on the screen illustrated in FIG. 6.  For example, among the properties in the property display region 37 illustrated in FIG. 6, unchecked properties may be selected so that the selected properties can be recognized as specified properties.  For example, when the checkboxes of three properties "voltage", "current", and "pressure at high-pressure air header" are checked and the OK button 35 is pushed, information on these three properties may be sent to the receptor 21.  If any basic operating procedure is already registered to the operation ontology, the displayed checkboxes of the associated properties (in FIG. 6, "operation mode" and "operation time") of the basic operating procedure may be checked and unchangeable.  Besides, pushing the Cancel button 36 may return the screen to the initial state. [0084] Upon acquisition of the specified properties through the receptor 21, the additional operating procedure candidate generator 25 acquires activities regarded as standard operating procedures for the specified class from the operating procedure ontology.  The additional operating procedure candidate generator 25 then refers to the sub activities making up the activities and acquires properties to be updated through the sub activities.  The additional operating procedure candidate generator 25 may then determine whether the acquired properties are the specified properties. [0087] If the additional operating procedure candidate generator 25 acquires a plurality of additional operating procedure candidates, the priorities of the additional operating procedure candidates may be set.  For example, a character or symbol indicating a high priority can be displayed along with each additional operating procedure candidate.  Alternatively, the additional operating procedure candidates are listed in the order of priority such that extended operating procedures with higher proprieties can be shown in the upper portion. [0089] The outputter 22 outputs the additional operating procedure candidates sent from the additional operating procedure candidate generator 25.  FIG. 7 is a diagram illustrating an example of the output of additional operating procedure candidates.  This output screen shows an additional operating procedure candidate selection region 38 replacing the property display region 37 in FIG. 6. [0090] The additional operating procedure candidate selection region 38 shows a list of the additional operating procedure candidates generated by the additional operating procedure candidate generator 25.  FIG. 7 illustrates "check supply header" and "check motor panel".  It should be noted that "check equipment" with a checked checkbox is already specified as a basic operating procedure.  In this manner, any pre-specified basic operating procedure may be acquired from the receptor 21 or the standard operating procedure acquirer 23 and then be output along with the additional operating procedure candidates.  The displayed checkbox of the basic operating procedure may be checked and unchangeable. [0092] Since the additional operating procedure candidate generator 25 shows the standard operating procedures involving the specified properties as operation targets, even a user who does not know which items are to be confirmed in the standard operating procedures can easily select additional operations. [0093] The extended operating procedure generator 26 receives the specified additional operating procedure candidates (specified additional operating procedures) and registers an extended operating procedure, which is a combination of the basic operating procedures and the specified additional operating procedures, to the information storage 1. [0094] The specification of the extended operating procedure may be performed through the operation on the input screen 3 illustrated in FIG. 7.  For example, among the standard operating procedures in the additional operating procedure candidate selection region 38 in FIG. 7, an unchecked standard operating procedure may be selected so that the selected standard operating procedure can be recognized as a specified additional operating procedure.  For example, when the OK button 35 is pushed with the checkbox of "check supply header" left checked and with the checkbox of "check motor panel" left unchecked, the operation "check supply header" with the checked checkbox may be sent to the receptor 21 as a specified additional operating procedure.  It should be noted that any basic operating procedure already specified may be sent to the receptor 21.  Besides, pushing the Cancel button 36 may return the screen to the initial state.).
Regarding claims 3, and 12, HOSOKAWA discloses 
a first user interface unit that allows a work editor to input information on a maintenance target; wherein the maintenance target acquisitor acquires the maintenance target on which maintenance work is to be actually performed based on the information input by the work editor via the first user interface unit ( [0096] The extended operating procedure generator 26 combines the basic operating procedures and the specified additional operating procedure acquired through the receptor 21 and registers the combination to the information storage 1 as an extended operating procedure.  In the above example, a combination of "check supply header" and "check equipment" is registered as an extended operating procedure.  The extended operating procedure is registered to the operating procedure ontology, being associated with the specified class.  During the subsequent operation in the operating procedure generation support apparatus, the extended operating procedure may be displayed in the standard operating procedure display region 34 on the input screen 3 as the extended operating procedure of the class. [0097] The extended operating procedure is registered to the individual information, being associated with an operation target.  For example, when the name of an object as operation target is "primary air compressor", the extended operating procedure is registered to the individual information as the extended operating procedure for "primary air compressor".  A region to input the name of the operation target may be provided on the input screen 3.  Alternatively, a screen on which the name of the operation target is entered may be output through the outputter 22 when the extended operating procedure generator 26 registers the extended operating procedure to the individual information.  Thus, the operating procedure ontology and the individual information are updated.).
Regarding claims 6, and 15, HOSOKAWA discloses 
wherein the information model managed by the information model manager includes:
a first information model systematically representing a class and a property of a maintenance target; a second information model systematically representing the maintenance work; and a third information model systematically representing the first procedure of maintenance work; and the first, second and third information models are associated with each other ( [0025] The information storage 1 stores information used by the operating procedure generation supporter 2.  Suppose here that the information storage 1 stores product ontology, operating procedure ontology, installation environment information, and individual information.  Note that the information storage 1 may store any other information.  Ontology indicates, for example, a relationship between concepts or a relationship between a concept and a concrete example.  Here, ontology associates a concept with a class (product family), a property, an activity (operating procedure), and the like described later and indicates relationships there between. [0026] FIG. 2 is a diagram illustrating an example of the structure of a product ontology.  A product ontology refers to product description specifications consisting basically of classes and their properties which characterize the classes.  It should be noted that the classes and the properties are identified by their names in FIG. 2, but this is not necessarily the case.  For example, each class and property may be identified by a string of meaningless characters and an identifier indicating version information. [0027] An ancestor class has a more abstract (summary) name, and a descendant class has a more specific (specialized) name.  Each class in the product ontology can have one or more child classes that represent more concrete concepts of the class.  For example, as illustrated in FIG. 2, the "compressor" class can have child classes, such as "gas compressor" and "air compressor", representing a more concrete concept than the "compressor" class.).
Regarding claims 7, and 16, HOSOKAWA discloses further comprising:
an instance manager configured to manage an instance representing a substance of the detailed information included in the information model;
wherein the procedure generator generates the first procedure of maintenance work with respect to the maintenance target acquired by the maintenance target acquisitor based on the information model managed by the information model manager and the instance managed by the instance manager ([0006] FIG. 2 is a diagram illustrating an example of the structure of product ontology. [0026] FIG. 2 is a diagram illustrating an example of the structure of a product ontology.  A product ontology refers to product description specifications consisting basically of classes and their properties which characterize the classes.  It should be noted that the classes and the properties are identified by their names in FIG. 2, but this is not necessarily the case.  For example, each class and property may be identified by a string of meaningless characters and an identifier indicating version information. [0027] An ancestor class has a more abstract (summary) name, and a descendant class has a more specific (specialized) name.  Each class in the product ontology can have one or more child classes that represent more concrete concepts of the class.  For example, as illustrated in FIG. 2, the "compressor" class can have child classes, such as "gas compressor" and "air compressor", representing a more concrete concept than the "compressor" class. [0028] Since the compressor is a type of industrial equipment, "compressor" has the ancestor class "industrial equipment".  It should be noted that each child class can have only one parent class that has a more abstract name than that class.  The structure of the product ontology is therefore a tree structure in FIG. 2 that has the highest class as a root.  In FIG. 2, the class "equipment" is the root class. [0030] A property here refers particularly to an item to be checked when a product belonging to the corresponding class undergoes operation.  It should be noted that one class may have a plurality of properties.  In FIG. 2, the "equipment" class has three properties, "manufacturer", "model number" and "individual number".  The "compressor" class has two properties, "operation mode" and "operation time".  The "air compressor" class has seven properties, "bearing bar corrosion", "exhaust fan set temperature", "voltage", "current", "pressure at high-pressure air header", "ejected air pressure" and "supply dew point temperature".  [0032] FIG. 2 depicts a tree structure showing parent-child relationships between the classes.  However the tree structure may be a "partial inheritance" structure in which some of properties can be given from other branches in the tree structure, as in the partial inheritance relationship according to the international standard ISO13584-42/IEC61360-2. [0041] Each activity is pre-associated with a class but is also related to a property.  FIG. 4 is a diagram illustrating an example of relationships between properties and activities.  In FIG. 4, relationships between the properties of the "air compressor" class in FIG. 2 and activities associated with the "air compressor" are illustrated. [0057] The input screen 3 is comprised of a window title 31, a search region 32, a product ontology structure display region 33, a standard operating procedure display region 34, an OK button 35, and a Cancel button 36.  The window title 31 has various buttons for operating the window.  The search region 32 has a text box and a confirm button for searching classes containing the specified keyword from the product ontology.  The product ontology structure display region 33, which is the left column on the input screen 3, shows the classes in the product ontology illustrated in FIG. 2.).
Regarding claims 8, and 17, HOSOKAWA discloses wherein:
the procedure generator generates the first procedure of maintenance work with respect to the maintenance target acquired by the maintenance target acquisitor based on at least one of: 
history information on the first procedure of maintenance work generated in the past; or 
history information on the second procedure of maintenance work performed by the site worker in the past in addition to the information model managed by the information model manager and the instance managed by the instance manager ([0070] As illustrated in FIG. 4, the standard operating procedures of the ancestor class of the specified class are also the standard operating procedures of the specified class.  Thus, operations can be shared among ancestor and its descendant classes.  For example, if the parent class has the experience of any operation, the standard operating procedure that has been performed on the product of the parent class can be selected as a basic operating procedure of the specified class (child class).  When standard operating procedures are shared among ancestor and its descendant classes, it is possible to make use of the experiences of operation of the products in ancestor and its descendant classes for operations performed for other products in ancestor or its descendant classes.  This is preferable also in that this can make use of data, for example, allows for the analysis of an operating history. ).
Regarding claims 9, and 18, HOSOKAWA discloses wherein
the work monitoring controller records information on maintenance work performed by the site worker in the past; and the procedure generator dynamically corrects the second procedure of maintenance work that needs to be performed by the site worker in the future based on: the maintenance work actually performed by the site worker: and the procedure generated by the procedure generator ( [0070] As illustrated in FIG. 4, the standard operating procedures of the ancestor class of the specified class are also the standard operating procedures of the specified class.  Thus, operations can be shared among ancestor and its descendant classes.  For example, if the parent class has the experience of any operation, the standard operating procedure that has been performed on the product of the parent class can be selected as a basic operating procedure of the specified class (child class).  When standard operating procedures are shared among ancestor and its descendant classes, it is possible to make use of the experiences of operation of the products in ancestor and its descendant classes for operations performed for other products in ancestor or its descendant classes.  This is preferable also in that this can make use of data, for example, allows for the analysis of an operating history. [0071] In FIG. 5, the checkbox of "check equipment" is on.  This can happen if the user checks the checkbox of "check equipment" as a basic operating procedure among checkboxes of the standard operating procedures after the outputter 22 displays the standard operating procedures in the standard operating procedure display region 34.  This can also happen if "check equipment" is already registered as the basic operating procedure of the class "air compressor" when the standard operating procedure acquirer 23 acquires the standard operating procedures and the basic operating procedure is sent to the outputter 22 in the forms distinguishable from other standard operating procedures.).

Response to Arguments
Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive.
Rejections Under 35 USC 101
 “Applicant respectfully submits that the human mind is “not equiped” to practically perform at least the above-recited elements of amended claim 1, or the similar recitations of amended independent claims 10 and 19, particularly in the context of a specific implementation of a solution to a problem in the software arts with respect to maintenance procedure generation.”, page 14. Examiner’s clarifies that “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” See MPEP 2106.04. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.
“Considering Applicant's amended claim 1 as a whole, the claim integrates any alleged purported judicial exception into a practical application. Amended claim 1 provides improvements to the technical field of maintenance procedure generation by providing: a procedure generator configured to:”  Examiner respectfully disagrees. Claim 1 and claim 10 do not recite any additional elements that could be considered under Step 2A: Prong Two. The added elements introduced in the filled amendment are not recited in the originally filled specification such that a proper analysis could be performed. That is, it is not clear if the added elements are technological elements or not since no disclosure was found in the originally filled specification. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims are recited in claim 19 as "a non-transitory computer readable medium" that act as generic computer component as shown in page [013]. The claim merely use a computer element as tools to perform the abstract idea and generally links the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a generic computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These limitations are merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f). 
“The October Update states that in determining whether a claimed invention improves the functioning of a computer or other technology, “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” October Update at 12.” In the instant case, the originally filled specification does not provide any computer technology that could be evaluated under Step 2A: Prong Two. It appears that the originally filled specification just recites computer code, per se. Indeed, computer code, per se, is not eligible for patent protection and cannot be considered as additional elements under Step 2A: Prong Two.
“As described above, Applicant's claims are not directed to an abstract idea, so the “significantly more” inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to “significantly more” than any alleged “abstract idea,” and the Office has not shown otherwise. The Office fails to consider the specific requirements in the claimed combination of steps, now further in view of the amendments presented above.” In the instant claims, there are no additional elements that could be considered under Step 2B, since the elements recited are not described or recited as being technological elements or computer elements. That is, claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 19 just recites a “non-transitory computer readable medium performing the generation of a maintenance procedure, which amounts to no more than simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d). The recitation of a “non-transitory computer readable medium” does not provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
Rejection under 35 USC 102
“Hosokawa does not display "detailed information on maintenance work selected by the site worker; and a maintenance work procedure that needs to be executed after the maintenance work selected by the site worker" as recited in amended claim 1. Hosokawa considers "the activities contained in the operation buffer with high proprieties are determined, and the order of output (the order of priority) is then determined (S408). The activities contained in the operation buffer are then sent to the outputter 22 as additional operating procedure candidates, in the order of priority (S409)." Hosokawa at ¶ [0108]. However, Hosokawa fails to disclose "detailed 24 information on maintenance work selected by the site worker; and a maintenance work procedure that needs to be executed after the maintenance work selected by the site worker" as recited in amended claim 1.” Examiner respectfully disagrees. It appears that the Applicant is arguing that Hosokawa does not disclose an order of activities wherein the activities are dependent upon the each other. However the claims, as written discloses an order based on a selection of the worker. That is, if the worker is making multiple selections of procedures to be done, and the system creates a list of such maintenances by prioritizing the procedures, then the disclosure reads on the claim limitation because the system is making a list of procedures of future work to be done based on the worker’s selection.  Furthermore, it is noted that the claim does not require for the interfaces to be displayed at the same time. The claim just requires for a second user interface, (i.e. display) of data wherein additional details are disclosed. Hosokawa discloses that the system displays the standard operating procedure for each activity, it is well understood in the art of maintenance that a standard operating procedure shows the details as to how a procedure needs to be performed.  Furthermore, it is noted that the claimed limitation is just directed to non-functional descriptive material that does not differentiate from the prior art since it is just directed to data being displayed without any functional relationship.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689